DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments

Applicant’s arguments, see amendments and remarks, filed on 12/23/2020 with respect to claims 21-40 have been fully considered and are persuasive.  The rejections under non-statutory double patenting, and 35 USC 103 of claims 21-40 have been withdrawn. 

Allowable Subject Matter

Claims 21-29, 31-39 are allowed.

The following is an examiner’s statement of reasons for allowance:  
Referring to the claim 21 the closest prior art of record fails to teach or reasonably suggest that “A method of treating an infection in a wound of an animal comprising: injecting a working gas onto an electrode disposed within a plasma jet generator; supplying radio-frequency (RF) energy to the electrode to thereby energize the the animal providing an electrical coupling via a capacitance of its body to complete a return circuit, wherein the plasma jet generator does not comprise internal negative electrodes. Hence, claim 21 and depending claims 22-29 are allowed.

Referring to the claim 31 the closest prior art of record fails to teach or reasonably suggest that  “A method of reducing pain in a wound of an animal comprising: injecting a working gas onto an electrode disposed within a plasma jet generator; supplying radio-frequency (RF) energy to the electrode to thereby energize the working gas; creating a cold plasma using the energized working gas; and outputting the cold plasma from the plasma jet generator to impact the wound of the animal, and thereby reduce the pain of the wounds wherein the plasma jet generator does not comprise internal negative electrodes.” Hence, claim 31 and depending claims 32-39 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 21-29, 31-39 are allowed.
Claims 30, and 40 are cancelled by applicant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        12/31/2020